Name: Commission Regulation (EEC) No 2040/88 of 8 July 1988 adding an entry for nectarines to Annex XV to Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: marketing;  economic analysis;  prices;  plant product
 Date Published: nan

 No L 179/30 Official Journal of the European Communities 9 . 7. 88 COMMISSION REGULATION (EEC) No 2040/88 of 8 July 1988 adding an entry for nectarines to Annex XV to Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1117/88 (2), and in particular Article 16 (4) thereof, Whereas by Regulation (EEC) No 223/88 (3) the Council added nectarines to the list given in Annex II to Regulation (EEC) No 1035/72 of products covered by price and intervention arrangements ; whereas Commission Regulation (EEC) No 3587/86 (4), as last amended by Regulation (EEC) No 1403/88 0, should therefore be supplemented by the addition of a packaging cost amount for nectarines ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 1 In Annex XV, headed 'Amount referred to in Article 2' to Regulation (EEC) No 3587/86 the entry : '  nectarines : 7,0 ECU for 100 kg net' is inserted after the entry for peaches. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5. 1972, p. 1 . 0 OJ No L 107, 28 . 4. 1988 , p. 1 . (3) OJ No L 23, 28 . 1 . 1988 , p . 1 . (") OJ No L 334, 27. 11 . 1986, p. 1 . 0 OJ No L 129, 25 . 5. 1988 , p . 11 .